DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are currently pending in U.S. Patent Application No. 17/193,736 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-2, 12-13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US 2019/0259176) in view of Newcombe et al. (US 2012/0196679).

As to claim 1, Dai discloses a position and attitude (Fig. 1 103, Fig. 9 903, [0005] “for determining an attitude angle of a camera is provided. The camera is fixed to one and the same rigid object in a vehicle”, [0006]) estimation device comprising: 
a processor ([0101], [0105]) configured to:
acquire time-series images continuously captured by a capture device installed on a mobile object (Fig. 1 101 obtain images captured by the camera, Fig. 2 203 frames in set, [0005] “images captured by the camera”, [0037] “m images captured by the camera may be obtained within a time period T”);
estimate first position (Figures 4A-B and 7A-B, position/center point O, [0041], [0056], [0057], [0093] “position information obtained by a positioning sensor (e.g., Global Positioning System (GPS) or Global Navigation Satellite System (GNSS)) in the vehicle”) and attitude (‘selected’/initial IMU attitude angle(s), Fig. 9 901) of the mobile object based on the acquired time-series images (Fig. 1 101-102, Fig. 8 901, [0008], [0009] “a first pose obtaining unit configured to obtain, from the apparatus for determining an attitude angle of the camera, the attitude angle of the camera corresponding to a current frame of image captured by the camera”, [0037] “The images (or IMU attitude angles) may be obtained from the camera (or IMU) by transmitting a data obtaining request to the camera (or IMU). Alternatively, the camera (or IMU) may actively transmit the images (or IMU attitude angles) in accordance with a capturing period (or outputting period). The present disclosure is not limited to any specific scheme for obtaining the images and IMU attitude angles”, [0038] “At step 102, a target IMU attitude angle corresponding to each frame of image is determined based on respective capturing time of the frames of images and respective outputting time of the IMU attitude angles”, [0041], [0043], [0051]. [0056], [0090]);
estimate a distance to a subject included in the acquired time-series images (Fig. 7B distance between O and P, [0008], [0009] “a distance determining unit configured to determine the position point on the lane line on the map in the current frame of image that is closest to a target object, and determine a distance to the target object based on the distance information associated with the position point”, [0086]); and
correct (Fig. 1 103, Fig. 9 903, [0011], [0012] “and obtaining an attitude angle of the vehicle in a world coordinate system based on a conversion relationship between the camera coordinate system and the vehicle coordinate system and a predetermined conversion relationship between the vehicle coordinate system and the world coordinate system, and the attitude angle of the camera”, [0013]) the estimated first position and attitude to a second position (Fig. 10 positioning unit 12, [0099]) and attitude (adjusted/corrected attitude [0099]) based on an actual scale ([0033], [0039], Fig. 7B, [0073-0074], coordinate system relationship(s) of [0078], Eqns 1-4, in view of focal length OO’ as per [0080], t translation value, etc., [0081]; Examiner notes reference may be made to Applicant’s Specification [0054] for broad/permissible interpretation of an ‘actual scale’ to include simply a ‘unit’/distance/measure (or ratio/relationship between distances/measures, such as a coordinate system itself) ‘used in the real space’ (not necessarily limited in terms of what measure such a unit is of or how it is ‘used’))
	Dai fails to explicitly disclose the correction/adjustment above as being based on the estimated distance.  Dai however suggests the manner in which a corrected/refined pose based on an actual scale, may serve in a more accurate/improved distance determination (see Fig. 8, 84, [0010] “by using the attitude angle of the camera for measuring the distance to the target object, the obtained distance measurement result may be more accurate”).  In other words, Dai minimally suggests one or more relationships between such a distance, a refined/corrected attitude, and an actual scale (see Equations 1-4, Fig. 7B, Fig. 8 and adjusting units 82-84).
Newcombe teaches/suggests calculating pose data based on an actual scale, based on an estimated distance (Fig. 3 328 in view of depth maps 314, Fig. 8 updated registration parameters based on scale and translation of 804, 810, Abs “Real-time camera tracking using depth maps is described. In an embodiment depth map frames are captured by a mobile depth camera at over 20 frames per second and used to dynamically update in real-time a set of registration parameters which specify how the mobile depth camera has moved”, [0004], [0024] “Each depth image or depth map frame 314 comprises a two dimensional image in which each image element comprises a depth value such as a length or distance from the camera to an object in the captured scene which gave rise to that image element”, [0027] “analyzed to determine an absolute or relative distance from the depth camera 302 to the objects in the scene”, [0043-0044], [0045] “These registration parameters are used by the real time tracker 316 to produce the real-time series of 6 degree of freedom pose estimates of the depth camera”, [0046] “The motion path of the camera from time 0 to time t-1 may be used to estimate where the camera will be at time t and thus obtain an estimate of the registration parameters”, [0059], [0063], [0069]).  Newcombe as a whole evidences the obvious nature of using estimated/measured distance information, based on source and destination depth maps, to produce an actual/real-world coordinate based scale/warping/transformation/registration useable to accurately and efficiently produce camera pose information in real-time. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Dai such that the position and attitude correction based on an actual scale, further comprises scale information and/or is more generally performed additionally based on the estimated distances thereof, as taught/suggested by Newcombe, the motivation as similarly taught/suggested therein and also suggested in Dai that such a correction/pose data determination enables a real-time pose determination robust to errors associated with gradual changes in camera/device/vehicle pose characterized by multiple degrees of freedom, in view of a high frame rate and minimized motion between frames.

As to claim 2, Dai in view of Newcombe teaches/suggests the device of claim 1.
Dai in view of Newcombe further teaches/suggests the device wherein the acquired time-series images comprises first and second images (Newcombe [0035] “real-time tracker operates on pairs of depth map frames 314 from the depth camera”, source and current depth maps/images), and
the processor is configured to:
estimate a first distance to the subject included in the first image and a second distance to the subject included in the second image (Newcombe [0027] “Such a deformation of the pattern is captured by the depth camera 302 and analyzed to determine an absolute or relative distance from the depth camera 302 to the objects in the scene”);
generate a first distance map in which the first distance is assigned to a position of the subject included in the first image and a second distance map in which the second distance is assigned to a position of the subject included in the second image (Newcombe Fig. 3 314, [0027], [0035]);
Newcombe further suggests generating a third distance map (reprojected depth map along projected ray/Tk-1, comprising those filtered/non-rejected points optionally scaled and translated, [0053], [0055-0056], [0065]) by applying the first position and attitude of the mobile object (ray projected 606, [0053], [0065]) to the first distance map (Fig. 6 604, [0053] “A process of finding 604 corresponding pairs of points is then followed. This is now described in the case that the source and current depth maps are available without the use of a dense 3D model. For each sampled source point from the source depth map, a ray is projected 606 from the camera location associated with the source depth map, through the sampled source point and onto a destination point in the destination depth map. In some cases the destination point may be in front of the sampled source point along the projected ray. This projection process may be referred to as "projective data association". A search 608 is then made for candidate corresponding points around and including the destination point. For example, the search is for points which have surface normals that are compatible with the surface normal of the sampled source point and which are within a specified Euclidean distance of the destination point. Surface normals are said to be compatible if they are within a specified range of one another. For example, this specified range and the Euclidean distance may be user configurable and/or set using empirical data relating to the particular application conditions concerned”, [0055], [0056], [0065]); and
correct the first position and attitude to the second position and attitude based on a comparison result between the second distance map and the third distance map ([0043-0044], [0045] “These registration parameters are used by the real time tracker 316 to produce the real-time series of 6 degree of freedom pose estimates of the depth camera”, [0046] “The motion path of the camera from time 0 to time t-1 may be used to estimate where the camera will be at time t and thus obtain an estimate of the registration parameters”, [0059], [0063], [0065], [0066] “These matrices are reduced to a single 6 by 6 matrix on the parallel computing unit. Because the frame rate is high (for example, 20 to 40 frames per second) then it is possible to make a small angle approximation for the angle (change in camera orientation) between any two successive frames. That is, because the frame rate is so high, the camera will only have moved a small amount between frames. By making this approximation the operation of the system in real-time is facilitated”, [0069], in view of that modification to Dai as presented above for the case of claim 1).

As to claims 12 and 23, these claims are the method and non-transitory CRM claims respectively corresponding to device claim 1, and are rejected accordingly.  See Dai CRM disclosure [0101-0105].

As to claim 13, this claim is the method claim corresponding to device claim 2 and is rejected accordingly.


2.	Claims 3-4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US 2019/0259176) in view of Newcombe et al. (US 2012/0196679) and Getz et al. (US 10,242,281).

As to claim 3, Dai in view of Newcombe teaches/suggests the device of claim 2.
Dai in view of Newcombe further teaches/suggests the device wherein the processor is configured to: estimate each of distances for each of regions constituting the first and second images (Newcombe [0027], [0035]);
Dai in view of Newcombe fails to explicitly disclose calculating any reliability score for those reference object(s)/regions/associated distances in corresponding frames.  Dai in view of Newcombe does however teach/suggest a position and attitude correction based on extracted region(s)/candidate pairs more generally (correction disclosure as previously identified for claims 1 and 2 above).  Newcombe may additionally suggest a consideration/extraction/weighting only those candidate points less prone to depth dependent errors ([0055-0056] “For example, weights related to depth dependent error enable high depth values which are likely to fluctuate a lot due to the lack of precision to be taken into account.  In some embodiments pairs that include a point which is on or near a depth map boundary are rejected 614. This helps to avoid errors where overlap between the two depth maps is only partial. Other criteria may also be used to reject pairs. For example, in some embodiments plane extraction is carried out as mentioned above with reference to FIG. 4 component 410. In that case, pairs which are on a plane may be rejected in order to prevent the tracker being biased by a large plane and so ignoring smaller but unique parts within a depth map”).
Getz evidences the obvious nature of a pose refinement system/method (Fig. 1 140-150, Fig. 5 560, Abs “identify reference objects in the frame image data, calculate an orientation of the camera relative to the velocity vector based on a displacement of the reference object between at least two frames, predict an orientation of the camera relative to the velocity vector based on the sensed orientation by the detector, calculate a correction for the sensed orientation by comparing the calculated orientation to the predicted orientation”, col 2 lines 1-5 “based on a physical model and the previously recorded inertial orientation, and update the estimated orientation by the calculated correction”, col 2 lines 58-62) wherein a processor (10) is configured, for each of regions constituting the first and second images (col 7 lines 5-15 “Camera 50 may capture frames, i.e. frame image data, in constant intervals that may be pre-configured by the camera manufacturer or, for example, set by processor 10. For example, the frame rate of camera 50 may be 24 frames per second (FPS), 25 FPS, 30 FPS, 48 FPS or any other suitable frame rate”), to: calculate reliability of each of the distances estimated for the respective regions (col 7 lines 45-55 “Processor 10 may identify a reference object in the image data received from camera 50 and locate it in the camera frame of reference C. In case a reference herein object is identified in more than one frame along a certain period of time, as system 200 moves, it may appear in each frame in a different location in the camera frame”, col 8 lines 20-30 “Processor 10 may identify an object as a reference objects when the reliability score of the object is above a predetermined threshold. Processor 10 may store and/or update in database 30 location data of identified objects such as, for example, the locations of a reference object are stored along with respective frames or identities of frames in which the object appears”, Fig. 4 440, col 8 lines 1-20) and extract regions for which a distance at which the reliability is equal to or higher than a predetermined value has been estimated from the first and second images, respectively (col 2 line 40 “In some embodiments of the present invention, the processor is further configured to select the reference objects with reliability score above a predetermined threshold”, col 8 lines 20-25, col 9 line 50).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Dai in view of Newcombe to further comprise determining a reference object reliability score and such that only those candidate points associated with depth map objects/regions meeting a predetermined reliability threshold are used in a final pose/attitude correction, as taught/suggested by Getz, the motivation as similarly taught/suggested therein and also in Newcombe that such a score determination and threshold comparison may serve to eliminate those outlier portions of source and current depth maps and produce a more accurate pose correction accordingly.

As to claim 4, Dai in view of Newcombe and Getz teaches/suggests the device of claim 3.
Dai in view of Newcombe and Getz further teaches/suggests the device wherein the processor is configured to estimate a distance to the subject based on the actual scale (see Dai disclosure identified in the rejection of claim 1 above).

As to claims 14-15, these claims are the method claims corresponding to device claims 3-4 and are rejected accordingly.


3.	Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US 2019/0259176) in view of Newcombe et al. (US 2012/0196679) and Kutliroff et al. (US 2017/0243352).

As to claim 10, Dai in view of Newcombe teaches/suggests the device of claim 1.
Dai in view of Newcombe further teaches/suggests the device wherein the acquired time-series images comprises at least two images (Dai and Newcombe plurality of frame images), and
the processor is configured to detect a plurality of feature points from each of the at least two images (Dai [0002] “conventional methods for determining a pose of a camera mainly determine the pose of the camera based on feature points”, Newcombe [0042] “input from an RGB camera at the mobile environment sensor may be used to complement information from the depth camera. This is useful in situations where depth does not provide adequate information for tracking, such as when a camera is moving in an environment with few depth features. If visual features are present in the environment these may be detected by the RGB camera and used to enable simultaneous localization and mapping to be provided”), and 
Dai in view of Newcombe fails to explicitly disclose estimating relative position and attitude, calculated by associating the detected feature points between the two images, as the first position and attitude.  Dai and Newcombe do however teach/suggest initial GPS and IMU position and attitude data as alternatives to e.g. SLAM based initial pose estimates.
Kutliroff evidences the obvious nature of estimating relative position and attitude, calculated by associating detected feature points between two images, as a first position and attitude ([0031] “In some embodiments, the camera pose may be calculated using an RGB-based Simultaneous Localization and Mapping (SLAM) algorithm which is configured to extract feature descriptors from each RGB frame, match corresponding features across multiple frames and calculate the 6DOF camera pose for each frame through triangulation. Alternatively, data from inertial sensors 304, such as gyroscopes and accelerometers, may be used, either independently, or in combination with tl1e results of the RGB SLAM technique to obtain a more robust estimate of the camera pose”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Dai in view of Newcombe to estimate a relative position and attitude by associating detected feature points between two images, as the first position and attitude, as taught/suggested by Kutliroff and as GPS/IMU/sensor derived estimate alternatives, the motivation as similarly taught/suggested therein that such a feature based pose estimation may serve as a viable alternative for instances wherein GPS/IMU/sensor derived information is e.g. unreliable or otherwise non-preferred, and includes the simple substitution of known pose estimation alternatives in a manner yielding predictable results with a reasonable expectation of success.

As to claim 21, this claim is the method claim corresponding to device claim 10 and is rejected accordingly.


4.	Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US 2019/0259176) in view of Newcombe et al. (US 2012/0196679) and Pillai et al. (US 2021/0118184).

As to claim 11, Dai in view of Newcombe teaches/suggests the device of claim 1.
Dai in view of Newcombe further teaches/suggests the device wherein the acquired time-series images comprises at least two images (Dai and Newcombe plurality of frame images);
Dai in view of Newcombe fails to explicitly disclose the device wherein the processor is configured to estimate the first position and attitude using a second statistical model that outputs relative position and attitude when the at least two images are input.
Pillai teaches/suggests a processor (Fig. 2 processor 110) configured to estimate a first position and attitude using a second statistical model (pose model 260/280, Fig. 4 430 Execute pose model over first image and second image of the pair) that outputs relative position and attitude ([0019] “The pose model, in at least one approach, provides for estimating ego-motion between different frames of the monocular video that is parameterized as, for example, a 6-DoF transformation”, [0039] “pose model 280 accepts two monocular images of the same scene as an electronic input and processes the monocular images to produce estimates of camera ego-motion in the form of a set of 6 degree-of-freedom (DOF) transformations between the two images. The pose model 280 itself is, for example, a convolutional neural network (CNN) or another learning model that is differentiable and performs dimensional reduction of the input images to produce the transformation 290”, [0048]) when the at least two images are input (input images 310 and 320, [0039]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Dai in view of Newcombe to estimate a relative position and attitude using a second statistical model that outputs relative position and attitude when the at least two images are input, as taught/suggested by Pillai, the motivation as similarly taught/suggested therein that such a model based pose estimation may provide more accurate scale aware pose estimates over time as said model is updated with additional training data.

As to claim 22, this claim is the method claim corresponding to device claim 11 and is rejected accordingly.


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.


Allowable Subject Matter
	Claims 5-9 and corresponding claims 16-20 would be allowable if rewritten to overcome any rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  References of record fail to serve in any obvious combination teaching each and every limitation as required therein.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IAN L LEMIEUX/Primary Examiner, Art Unit 2669